ACCEPTED
                                                                                                  14-15-00322-CV
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                             Filed: 4/2/20154/9/2015
                                                                                               10:57:27 1:22:00
                                                                                                         AM     PM
                                                                                   Liz Pirkle,CHRISTOPHER
                                                                                               District Clerk  PRINE
                                                                                     Waller County, Texas CLERK
                                                                                By: Janie Derrick, Deputy



                             CAUSE NO. 13-03-21872
                                                                     FILED IN
CITY OF HEMPSTEAD, TEXAS       §                              14th
                                              IN THE DISTRICT COURTCOURTOFOF APPEALS
                                                                 HOUSTON, TEXAS
                               §                               4/9/2015 1:22:00 PM
                    Plaintiff, §
                                                              CHRISTOPHER A. PRINE
and                            §                                       Clerk
                               §
CITIZENS AGAINST THE LANDFILL §               WALLER COUNTY, TEXAS
IN HEMPSTEAD                   §
v.                             §
WALLER COUNTY, TEXAS, et al.,  §
                               §
                   Defendants. §              506'" JUDICIAL DISTRICT


                              NOTICE OF APPEAL

      Glenn Beckendorff, in his official capacity as Waller County Judge (Appellant),

desires to appeal and hereby files this notice with the Court of Civil Appeals for the

First or Fourteenth Judicial District of Texas, sitting at Houston, Texas from the

Agreed Final Judgment signed in the above Cause on February 20, 2015, and

Appellant desires to appeal from each and every part of said Agreed Final

Judgment.


Dated: April2, 2015                           Respectfully submitted,

                                              By:    /s/ David A. Carp
                                                David A. Carp
                                                TBN: 03836500
                                                Herzog & Carp
                                                427 Mason Park Boulevard
                                                Katy, Texas 77450
                                                713.781.7500 Phone
                                                713.781.4797 Fax
                                                dcarp@hcmlegal.com
                                                Attorneys for Appellant


                                          1
                           CERTIFICATE OF SERVICE

      I hereby certify that on April 2, 2015 a true and correct copy of the foregoing
Notice of Appeal was delivered via e-service to the following:

James P. Allison
J. Eric Magee
Allison, Bass & Magee, LLP
A. 0. Watson House
402 W. 12th Street
Austin, Texas 78701
Attorneys for Waller County, Texas and
Waller County Commissioners Court


Arthur L. Pertile Ill
Kelly Dempsey
Corey R. Ouslander
Olson & Olson, LLP
Wortham Tower, Suite 600
2727 Allen Parkway
Houston, Texas 77019
Attorneys for City of Hempstead


Terry L. Scarborough
Michael L. Woodward
V. Blayre Pena
Hance Scarborough, LLP
400 w 15'h #950
Austin, Texas 78701

Carol A. Chaney
Law Office of Carol A. Chaney
820 13'h Street
P.O. Box 966
Hempstead, Texas 77445

Attorneys for Citizens Against the Landfill
in Hempstead




                                         2
Brent W. Ryan
McElroy, Sullivan & Miller, LLP
P.O. Box 12127
Austin, Texas 78711

Attorneys for Pintail Landfill, LLC



                                          /sf David A. Carp
                                             David A. Carp




                                      3